Case 19-20903 Doc2 Filed 05/28/19 Entered 05/28/19 13:39:08 Page 1of1

RESOLUTION OF
‘HERMITAGE INN REAL ESTATE HOLDIN iS COMPANY LLC

 

  

_ THE UNDERSIGNED, being the Manager of HERMITAGE INN REAL ESTATE
HOLDING. COMPANY, LLC, a Connecticut limited liability company (the “Company”), hereby
acknowledges that the Management Committee has authorized and adopted the following
resolutions for and on behalf of the Company:

   

RESOLVED, that the Company (i) file a voluntary petition for reorganization pursuant ta
Chapter 11 of Title 11, United States Code (the “Bankruptey Code”), and Gi) perform any and all
such acts as are reasonable, advisable, proper, or wecessary to effect the foregoing:

 

FURTHER RESOLVED, that James R, Barnes: (CB ¢8”)-is authorized and empowered
to execute and deliver or cause to be filed on behalf of the mpany (i) thé voluntary petition of
the Company pursuant to Chapter 11 of the Bankruptcy Code, (i) any and all other documents
necessary or appropriate in connection therewith in such form or forms as the Officer so acting
inay approve,

  
 

FURTHER RESOLVED, that the law firm of Neubert, Pepe & Monteith, P.C. shall be,
and hereby is, authorized and empowered. to Tepresent the Company, as Debtor and Debtor-in-
possession, in connection with any case commenced by or against it imder the Bankruptcy Code;

FURTHER RESOLVED, that Barnés.shall be and hereby is, authorized. and empowered to
retain, on behalf of the Company, Neubert, Pepe & Monteith, P.C. and. such other attorneys,
financial advisors, accountattts, and other professionals as he shall deem appropriate in his
judgment;

FURTHER RESOLVED, that Barnes shall be, and hereby is, authorized and empowered
to take or cause to be taken any and all such further action, te.execute and deliver any and all such
further instruments. and.documents, and to pay ail such fees and expenses, as he, as O Officer so
acting, shall deem appropriate in his judgment to fully catry out the intent and accomplish the

purposes of the Resolutions; and

FURTHER RESOLVED, that all of ihe acts and transactions of any one. or more of the
members of the Company, which have been taken, eaused to have been taken, or made pricr to the
effective dale of the Resolutions in connection with the matters. set forth in the Resolutions, are
hereby ratified, confirmed, and approved.

  

Dated: May 77 ,2019

 

James R. Barnes
